Citation Nr: 1538547	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  07-17 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for osteoporosis, to include as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The Veteran served on active duty from April 1966 to July 1969.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

In September 2010 and September 2012, the Board remanded this case for additional development.  In December 2012 the Board, in relevant part, denied the Veteran's claim of entitlement to service connection for osteoporosis, to include as secondary to asbestos exposure.  

In a January 2013 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's December 2012 denial of service connection for osteoporosis and remanded the claim for readjudication consistent with the terms of the memorandum decision.  In August 2014, the Board remanded the claim for further development.  

The Board apologies for the many delays in the full adjudication of this case. 


FINDING OF FACT
 
Osteoporosis was not shown in service or many years thereafter and is not shown to be caused or aggravated by any service-connected disability.


CONCLUSION OF LAW
 
The criteria for service connection for osteoporosis, to include as secondary to asbestos exposure are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303.    

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement. Shedden v.  Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A disability which is proximately due to or the result of a service- connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran claims that his osteoporosis was incurred as a result of exposure to asbestos during his duties as a vehicle mechanic in service.  The AOJ has also considered whether the osteoporosis might be secondary to any service-connected disability.  The Veteran's service-connected disabilities include lumbar degenerative disc disease with spinal stenosis, radiculopathy of the right lower extremity, bilateral hearing loss, tinnitus and erectile dysfunction.  

In McGinty v. Brown, the United States Court of Appeals for Veterans Claims (known as the United States Court of Veterans Appeals prior to March 1, 1999) (Court) observed that there has been no specific statutory guidance with regard to claims for service connection for asbestos-related diseases, nor has the Secretary promulgated any regulations.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA has issued a circular on asbestos-related diseases, entitled Department of Veterans Benefits, Veteran's Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) [hereinafter "DVB Circular"], that provides some guidelines for considering compensation claims based on exposure to asbestos.  Id.  The DVB circular was subsumed verbatim as § 7.21 of Adjudication Procedure Manual, M21-1, Part VI.  [This has now been reclassified in a revision to the Manual at M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.]  See also VAOPGCPREC 4-00 (Apr. 13, 2000).

The manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f.

VA must ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to exposure in service.  Dyment v. West, 13 Vet. App. 141 (1999); Nolen v. West, 12 Vet. App. 347 (1999); see also VAOGCPREC 4-00; 65 Fed. Reg. 33422 (2000).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of the disease, and that an asbestos-related disease can develop from brief exposure to asbestos.

Neither the Manual M21-1 nor the DVB Circular creates a presumption of exposure to asbestos solely from a particular occupation.  Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure of asbestos and the prevalence of disease found in particular occupations, and they direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure.  See Dyment, Nolen, both supra; VAOPGCPREC 4-2000.

In this case, the Veteran's DD-214 reveals he served as an Automobile Mechanic.  The Board notes that the Veteran's occupation is not inconsistent with exposure to asbestos from maintaining vehicles with brake pads containing asbestos.  As such, the Board concedes for the purposes of this case that exposure to asbestos in service is possible.

However, regarding the critical question of whether such exposure could even cause 
osteoporosis, the evidence in this case provides overwhelming evidence against the claim. 

The Veteran's service treatment records include no complaints of bone problems at entry into service, during service, or at separation from service.  Indeed, the Veteran does not contend that he experienced any bone-related symptoms in service or for years after separation from service.

Shortly after separation from service, the Veteran brought several unrelated claims for entitlement to service connection.  He was afforded a general VA examination in July 1970, during which there were no findings or reports of bone-related problems.  In January 1994, the Veteran fell off a ladder and fractured his left hip and suffered a T12 compression fracture.  The claims file indicates that bone mineral density measurements taken in May 2005 were consistent with osteoporosis.  The Veteran's T7 and T12 compression fractures diagnosed at that time were attributed to the near contemporaneously diagnosed osteoporosis.  

The Veteran was afforded a VA Agent Orange examination in July 2005.  The Veteran contends that during his examination the examiner indicated that his osteoporosis was caused or aggravated by his exposure to asbestos.  The report of the July 2005 examination, however, while noting a diagnosis of osteoporosis, fails to indicate any relationship between the osteoporosis and the Veteran's military service, to include exposure to asbestos.

It is clear that the Veteran has currently diagnosed osteoporosis.  The crucial inquiry, however, is whether that osteoporosis is related to any incident of service, to include exposure to asbestos, or whether it has been caused or aggravated by any service-connected disability.   For the reasons and bases set forth below, the Board concludes that such a relationship is not shown.

As alluded to above, the evidence indicates that there are no signs of osteoporosis until at least 1994, approximately 25 years after separation from service.  There is otherwise no medical evidence linking the Veteran's currently diagnosed osteoporosis to his military service, to include in-service asbestos exposure.

To the contrary, in a July 2015 opinion, a VA physician specifically found that the Veteran's osteoporosis was less likely than not caused by his asbestos exposure during service.  The examiner commented that the Veteran had had osteoporosis since 1994 when he developed a compression fracture of the T-12 thoracic spine, which was the result of falling from the ladder.  The physician noted that he had reviewed the medical literature and there was no evidence of a relationship between asbestos exposure and osteoporosis.  The physician also indicated that there was no evidence in the medical literature that osteoporosis is caused by or aggravated by degenerative disc disease nor caused by or aggravated by spinal stenosis or radiculopathy.  Therefore, it was less likely than not that osteoporosis was secondary to degenerative disc disease, spinal stenosis and radiculopathy.  This medical opinion specifically weighs against a finding that there is any relationship between the current osteoporosis and any in-service asbestos exposure and also weighs against a finding that the Veteran's osteoporosis has been caused or aggravated by his service-connected degenerative disc disease, spinal stenosis and/or radiculopathy.  There is no medical opinion of record to the contrary (i.e. an opinion tending to indicate that the osteoporosis has been caused by asbestos exposure during service; is otherwise directly related to service;  or is caused or aggravated by any service-connected disability).  

The Board also notes that there is no evidence or allegation of record even suggesting that the Veteran's osteoporosis could have been caused of aggravated by his service-connected bilateral hearing loss, tinnitus or erectile dysfunction.  

Additionally, in an earlier January 2015 opinion, a VA advanced nurse practitioner specifically found that it is less likely than not that the Veteran's asbestos exposure while in the military would have caused his osteoporosis, indicating that she could find no medical literature indicating that asbestos exposure causes osteoporosis and that the only risk factors associated with such exposure were lung-related.  This medical opinion also specifically weighs against a finding that there is any relationship between the current osteoporosis and any in-service asbestos exposure.   

The nurse practitioner also indicated that she had performed an earlier October 2010 Agent Orange examination and had not told the Veteran that his osteoporosis was related to his asbestos exposure.  However, the Board notes that the Veteran has reported that he was told about this relationship by the earlier July 2005 VA Agent Orange examiner.  

Nevertheless, the nurse practitioner's opinion is still probative in relation to a whether there is a nexus between asbestos exposure in service and current osteoporosis, providing only more evidence against this claim. 

Although the Veteran has asserted that the July 2005 VA Agent Orange examiner did tell him that his osteoporosis is related to his in-service asbestos exposure, the Board does not find this assertion accurate.  In this regard, the Board presumes that had the examiner made such a specific determination, he would have noted it for the record (it is extremely unclear, based on the facts of this case, why an examiner would make such a correlation - there is simply nothing in this record that supports such a unsubstantiated medical opinion based on the recollections of the Veteran many years ago).  Further, even assuming the Veteran's recollection is correct, he has not indicated that the examiner provided him with any rationale for this finding, whereas both the January and July 2015 VA both supported their opinions with a specific rationale.  Accordingly, these opinions must be afforded more probative weight than the recollection of the Veteran concerning what the July 2005 VA examiner told him. 

The Veteran did also assert that he had found information on the internet indicating that there is a relationship between asbestos exposure and osteoporosis.  However, to date, the Veteran has not submitted any such information.  Accordingly, the Board has no basis for assigning any probative value to the Veteran's report.  

Further, although the Veteran has asserted that his osteoporosis is related to asbestos exposure in service, given that he is a layperson, without any demonstrated expertise concerning the etiology of osteoporosis, this assertion may not be afforded more than minimal probative value.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   Similarly, to the extent the Veteran is making the lay assertion that his osteoporosis has been caused or aggravated by his service-connected degenerative disc disease, spinal stenosis and/or radiculopathy, this assertion may also not be afforded more than minimal probative value.  Id.

In sum, the evidence shows that osteoporosis did not become manifest in service or for many years thereafter.  The weight of the evidence also indicates that the osteoporosis was not caused by asbestos exposure during service and was not caused or aggravated by the Veteran's service-connected degenerative disc disease, spinal stenosis and/or radiculopathy.  Additionally, there is no evidence that even suggests that the Veteran's osteoporosis is otherwise related to his line of duty military service or that it has been caused or aggravated by any other service-connected disability.  Notably, in August 2015 argument, the Veteran's representative indicated that the Veteran was exposed to herbicides during his service in Vietnam and had reported that he had been informed by VA medical personnel that his osteoporosis was related to "exposure to environmental hazards."  To the extent this notation constitutes an assertion by the representative that the current osteoporosis resulted from in-service herbicide exposure, the Board cannot attach any probative value to it, as it is simply a bare assertion without any underlying basis and the representative is also a layperson, with no demonstrated expertise concerning the etiology of osteoporosis.  See e.g. Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   Additionally, there is no indication or allegation by the Veteran that any medical professional informed him that his osteoporosis is related to Agent Orange exposure; rather he has simply alleged that he was informed that it is related to asbestos exposure.   

Also, in her January 2015 VA medical opinion, the VA advanced nurse practitioner noted that "perhaps I told (the Veteran) that his 40+ PKG year history of marijuana use could have caused his osteoporosis."   

It is not clear from the record whether this noted chronic marijuana use began in service.  However, to the extent that it did, it would constitute willful misconduct and thus, could not form a basis for an award of service-connection.  38 C.F.R. §§ 3.301(a), (d).  

The Board understands the Veteran's concerns.  Exposure to an toxic substance is a cause of concern, no matter how long ago it took place or how limited the exposure.  However, the Board is bound to follow the controlling law and regulations.  While it can always be said that exposure to something "may" have caused a problem decades later (no one is suggesting that the causation is "impossible"), that is not the standard the Board may grant a claim.  The critical question is whether it is at least as likely as not (a 50% or greater chance).  As osteoporosis was not manifest during service or for many years thereafter and is not shown to be related to service or to have been caused or aggravated by any service-connected disability, the Board does not have a basis for awarding service connection for this disability.   38 C.F.R. § 3.303, 3.310; Alemany, 9 Vet. App. 518 (1996).  Both the facts of this case and the medical opinion evidence provides highly probative evidence against this claim.  
Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in September 2005.  Although the letter did not provide specific notice of the criteria for assigning disability ratings and effective dates, the Veteran was not prejudiced by this as the instant claim is being denied.  Thus, no disability rating or effective date is being assigned.  See e.g. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
 
The duty to assist includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records are associated with the claims file as are the service treatment records and the reports of VA examinations.  Pursuant to the August 2014 remand, the Agency of Original Jurisdiction (AOJ) obtained updated VA treatment records and VA medical opinions to assess the likely etiology of the Veteran's osteoporosis.  

To the extent the Veteran's representative has asserted that the Veteran's osteoporosis is related to Agent Orange exposure in service, VA is not required to obtain a medical opinion pertaining to whether such a relationship exists, as at most, the representative's August 2015 statement (noted above) amounts to a bare assertion of such a relationship and thus, does not indicate that the osteoporosis may be associated with the established event, injury, or disease in service.  38 C.F.R. § 3.159(c)(4)(C); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

Similarly, even assuming that the Veteran's 40+ years of marijuana use began in service (which is very unclear), the January 2015 VA nurse practitioner's suggestion that perhaps the Veteran's osteoporosis was related to his 40+ years of marijuana use also doesn't trigger the need for a VA opinion as such chronic use constitutes willful misconduct (i.e. was not in the line of duty) and thus does not represent an established in-service event, injury or disease.  38 C.F.R. §§  3.301(a), (d), 3.159(c)(4)(B).  Additionally, as there is no probative evidence suggesting that the Veteran's osteoporosis is otherwise directly related to service and no evidence or allegation suggesting that it has been caused or aggravated by his service-connected tinnitus, hearing loss or erectile dysfunction, a medical opinion pertaining to any such potential direct or secondary relationship is similarly not necessary.  38 C.F.R. § 3.159(c)(4)(C).  The highly peripheral nature of the alleges nexus in this case is factual clear.  In any event, there is now significant evidence against this claim, at this time.  Further development (and delays) in this case will not provide a basis to grant this claim.        

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

ORDER

Entitlement to service connection for osteoporosis, to include as secondary to asbestos exposure is denied.   


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


